Affirm and Opinion Filed April 8, 2022




                                          In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-21-00431-CV

                      BRADLEY B. MILLER, Appellant
                                  V.
                    JUDGE ANDREA PLUMLEE, Appellee

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-15614

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Myers, and Justice Molberg
                           Opinion by Justice Molberg
      Bradley Miller appeals the trial court’s order granting Judge Andrea

Plumlee’s plea to the jurisdiction.       Miller raises eleven issues in this appeal,

primarily arguing that Judge Plumlee did not have jurisdiction to enter an order after

Miller attempted to remove his case to federal court. Because we conclude Miller’s

claims against Judge Plumlee are barred by judicial immunity, we affirm the trial

court’s order dismissing Miller’s suit.

                                 I.       Background

      This case arises out of Miller’s dissatisfaction with his divorce proceeding and

a related child support enforcement action in the 330th District Court, over which
Judge Plumlee presides. On October 15, 2020, Miller filed the petition in this case,

in which he made allegations against Judge Plumlee, his ex-wife and her lawyers,

an associate judge of the 330th court, and several other defendants.

       As pertinent here, Miller alleges Judge Plumlee violated varying statutes and

constitutional provisions and committed several torts in the course of presiding over

his divorce and child support proceedings. Miller asserts Judge Plumlee quashed all

but one of his subpoenas for witnesses; entered a gag order and made “other

restrictions on Miller’s parental rights permanent”; entered a final order on

November 17, 2016, after Miller “removed his case to federal court”1 earlier that

morning; issued a show cause order, a citation, held an enforcement hearing, and

issued a capias warrant after “[n]o remand letter had been filed in the state court case

subsequent to the remand of Miller’s federal appeal” and without notice to Miller;

denied Miller’s “special appearance,” which he filed in “an attempt to force the state

court to recognize federal jurisdiction”; denied his request for a hearing on

temporary orders entered by an associate judge; “held a rights hearing,” after

“jurisdiction had not been established,” where Miller was found indigent and

appointed an attorney; denied Miller’s request for a “de novo hearing on” temporary

orders issued by the associate judge; and “found Miller guilty of ‘willful contempt’




   1
     Miller attempted to remove his divorce proceeding to federal court on several occasions without
success.
                                               –2–
for nonpayment of child support,” and imposed several conditions on Miller,

including payment of $2,500 in child support, court costs, and attorney’s fees.

      Judge Plumlee filed a plea to the jurisdiction, arguing that Miller could not

demonstrate the court’s subject matter jurisdiction over his claims because Judge

Plumlee “has judicial immunity and sovereign immunity from [Miller’s] claims, and

because [Miller] lacks standing to bring his claims.” Regarding judicial immunity,

Judge Plumlee argued she had immunity “for judicial acts like entering orders in a

case that was filed in the 330th District Court.” This is true, she argued, whether

any specific order was entered in excess of her authority or even if it “were void.”

Thus, because Miller’s claims were based on judicial acts of Judge Plumlee, and

those acts were not taken in the complete absence of jurisdiction, judicial immunity

bars Miller’s claims. The trial court granted Judge Plumlee’s plea to the jurisdiction

and dismissed Miller’s claims against her.

                  II.    Standard of review and applicable law

      A plea to the jurisdiction is a dilatory plea seeking dismissal of a case for lack

of subject matter jurisdiction. Harris County v. Sykes, 136 S.W.3d 635, 638 (Tex.

2004). Whether a court has subject matter jurisdiction is a question of law, Tex.

Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004), and we

review de novo a trial court’s ruling on a plea to the jurisdiction. Suarez v. City of

Tex. City, 465 S.W.3d 623, 632 (Tex. 2015).



                                         –3–
      “When a plea to the jurisdiction challenges the pleadings, we determine if the

pleader has alleged facts that affirmatively demonstrate the court’s jurisdiction to

hear the cause.” Miranda, 133 S.W.3d at 226. In considering the pleadings, we

construe them liberally in favor of the plaintiff, look to the pleader’s intent, and

determine if the pleader has alleged facts affirmatively demonstrating the court’s

jurisdiction. City of Elsa v. Gonzalez, 325 S.W.3d 622, 625 (Tex. 2010). “When a

plaintiff fails to plead facts that establish jurisdiction, but the petition does not

affirmatively demonstrate incurable defects in jurisdiction, the issue is one of

pleading sufficiency and the plaintiff should be afforded the opportunity to amend.”

Cty. of Cameron v. Brown, 80 S.W.3d 549, 555 (Tex. 2002). But “if the pleadings

affirmatively negate the existence of jurisdiction, then a plea to the jurisdiction may

be granted without allowing the plaintiff an opportunity to amend.” Id.

      Judicial immunity deprives a court of subject matter jurisdiction. Dallas Cty.

v. Halsey, 87 S.W.3d 552, 554 (Tex. 2002). It grants a judge acting in his or her

official judicial capacity absolute immunity from liability for judicial acts performed

within the scope of jurisdiction. Id. Judicial immunity applies unless the plaintiff

can show: (1) the claim is based on some act not taken in the judge’s judicial capacity

or (2) the judge’s actions were taken in the complete absence of all jurisdiction.

Mireles v. Waco, 502 U.S. 9, 10–12 (1991). It is an immunity from suit, not just

from the assessment of damages. Mireles, 502 U.S. at 11; Miranda, 133 S.W.3d at

224. Further, “[t]his immunity extends to actions that are done in error, maliciously,

                                         –4–
and even in excess of the judge’s authority.” Twilligear v. Carrell, 148 S.W.3d 502,

504 (Tex. App.—Houston [14th Dist.] 2004, pet. denied).

      In deciding whether an action is one taken in the judge’s judicial capacity, we

consider whether (1) the act complained of is one normally performed by a judge,

(2) the act occurred in the courtroom or an adjunct such as the judge’s chambers, (3)

the controversy centered around a case pending before the judge, and (4) the act

arose out of a visit to the judge in his judicial capacity. Bradt v. West, 892 S.W.2d

56, 67 (Tex. App.—Houston [1st Dist.] 1994, no pet.).

      When a court has “some subject-matter jurisdiction, there is sufficient

jurisdiction for immunity purposes.” Adams v. McIlhany, 764 F.2d 294, 298 (5th

Cir. 1985). The inquiry is not “whether the judge’s specific act was proper or

improper, but on whether the judge had the jurisdiction necessary to perform an act

of that kind in the case.” James v. Underwood, 438 S.W.3d 704, 712 (Tex. App.—

Houston [1st Dist.] 2014, no pet.). Put differently, “the proper inquiry is not whether

the judge actually had jurisdiction, or even whether the court exceeded its

jurisdictional authority, but whether the challenged actions were obviously taken

outside the scope of the judge’s power.” Davis v. Bayless, 70 F.3d 367, 373 (5th

Cir. 1995).

                                   III.   Analysis

      Miller raises eleven issues in this appeal, but only five of them are properly

raised in this appeal of the trial court’s order granting Judge Plumlee’s plea to the

                                          –5–
jurisdiction.2 In these issues, Miller focuses on Judge Plumlee’s November 17, 2016

order, which, Miller argues, was entered after he removed the case to federal court.

In his remaining issues, Miller raises matters not properly before us, and we therefore

reject them.3

        We conclude Judge Plumlee’s order, as well as the other actions described in

Miller’s petition, were actions taken in Judge Plumlee’s judicial capacity. The

November 17, 2016 order granted Miller’s ex-wife’s requested modification to

Miller’s relationship with their daughter. Judge Plumlee ordered that Miller be

removed as managing conservator, and that his ex-wife be appointed sole managing

conservator; Miller was appointed possessory conservator. The order spelled out

Miller and his ex-wife’s rights and duties relating to their daughter. The order further

modified the possession order that was part of Miller and his ex-wife’s final divorce

decree. Miller was permanently enjoined from taking certain actions regarding his




    2
      The five issues pertinent to this appeal of the order granting Judge Plumlee’s plea to the jurisdiction
are the first (“whether state court jurisdiction halts during the pendency of a federal removal”); second
(“whether any state court proceedings conducted during the pendency of a federal removal are void”); third
(“whether Judge Plumlee acted without jurisdiction and thus has no judicial immunity from suit and
damages”); fifth (“whether the 330th Family District Court has no ‘continuing jurisdiction’ over Plumlee’s
purported ‘order’ because it was fraudulent and not issued as part of any legitimate case”); and eleventh
(“whether the trial court erred in its ruling granting appellee’s plea to the jurisdiction”).
    3
       The remaining issues not properly before us include issues four (“whether res judicata and collateral
estoppel do not apply because the issue of jurisdiction regarding Plumlee’s purported ‘order’ of November
17, 2016 has never been adjudicated in any court”); six (“whether appellant has standing to bring suit in the
trial court”); seven (“whether the trial court defendants’ tortious acts fall within the statute of limitations”);
eight (“whether Miller is suing under a criminal statute”); nine (“whether appellant’s constitutional claims
are valid”); and ten (“whether appellee’s arguments regarding jurisdiction are intentionally misleading and
therefore represent a fraud upon the court and a violation of the Fourteenth Amendment guarantee of due
process”).
                                                      –6–
daughter and ex-wife. Finally, Miller’s ex-wife was awarded attorney’s fees and

costs against Miller.

        Judge Plumlee’s November 17, 2016 order was undoubtedly an action

normally performed by a judge; it was entered in a case pending before the judge;

and it was entered after a hearing conducted by the judge in her judicial capacity.

Thus, we conclude Judge Plumlee’s November 17, 2016 order was an action taken

in the judge’s judicial capacity. See Bradt, 892 S.W.2d at 67.

        We further conclude the order was not entered in the complete absence of all

jurisdiction. Miller argues that, because he removed the case to federal court, the

trial court did not have jurisdiction to enter the order, which he argues was void.

This argument misunderstands the meaning of jurisdiction in the judicial immunity

context. The question here is not whether Judge Plumlee actually had jurisdiction

to enter the order, but whether she had jurisdiction to perform an action of the kind

she performed. James, 438 S.W.3d at 712; Davis, 70 F.3d at 373. As this Court put

it in a related case, Miller’s argument “conflates the meaning of jurisdiction for

purposes of determining a court’s authority to issue a valid judgment or order with

the meaning of jurisdiction in the context of judicial immunity.” Miller v. Diaz, No.

05-21-00658-CV, 2022 WL 109363, at *4 (Tex. App.—Dallas Jan. 12, 2022, no pet.

h.) (mem. op.). Judge Plumlee, as Presiding Judge of the 330th District Court, had

jurisdiction to enter an order modifying a parent-child relationship in a suit to do just

that.

                                          –7–
      Additionally, we conclude the other actions described in Miller’s petition

were similarly taken in Judge Plumlee’s judicial capacity and were not taken in the

complete absence of jurisdiction.       As described above, those actions include

quashing subpoenas, entering various orders in the case, holding hearings, and

denying requests for hearings. In other words, they were ordinary actions taken by

a judge in a case in her court, which are also the sort of actions a district court judge

has the power to take.

      Miller has thus failed to show that (1) his claims are not based on acts taken

in Judge Plumlee’s judicial capacity and (2) the judge’s actions were taken in the

complete absence of all jurisdiction. See Mireles, 502 U.S. at 10–12. Accordingly,

we overrule Miller’s first, second, third, fifth, and eleventh issues; we need not reach

his remaining issues. See TEX. R. APP. P. 47.1. Because we conclude that dismissal

based on judicial immunity was proper, we need not reach the issue of sovereign

immunity, which was also raised by Judge Plumlee. E.g., James v. Underwood, 438

S.W.3d 704, 709 (Tex. App.—Houston [1st Dist.] 2014, no pet.).

                                  IV.    Conclusion

      Having overruled the appellate issues properly before us, we affirm the trial

court’s order.


                                             /Ken Molberg/
210431f.p05                                  KEN MOLBERG
                                             JUSTICE


                                          –8–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

BRADLEY B. MILLER, Appellant                   On Appeal from the 116th Judicial
                                               District Court, Dallas County, Texas
No. 05-21-00431-CV           V.                Trial Court Cause No. DC-20-15614.
                                               Opinion delivered by Justice
JUDGE ANDREA PLUMLEE,                          Molberg. Chief Justice Burns and
Appellee                                       Justice Myers participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 8th day of April, 2022.




                                         –9–